RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 12a0420p.06

                 UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                             X
                         Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                              -
                                              -
                                              -
                                                                    Nos. 09-1852/1860
          v.
                                              ,
                                               >
                                              -
                                              -
 BRYAN ROSS (09-1852) and

                    Defendants-Appellants. N-
 ROBERT BURSTON (09-1860),


                        Appeal from the United States District Court
                       for the Eastern District of Michigan at Detroit.
                      No. 07-20513—David M. Lawson, District Judge.
                                     Argued: October 6, 2011
                           Decided and Filed: December 31, 2012
       Before: BOGGS and STRANCH, Circuit Judges; CARR, District Judge.*

                                        _________________

                                              COUNSEL
ARGUED: Patricia Annette Streeter, Ann Arbor, Michigan, for Appellant in 09-1852.
William J. Winters III, Livonia, Michigan, for Appellant in 09-1860. Craig A. Weier,
UNITED STATES ATTORNEY’S OFFICE, Detroit, Michigan, for Appellee in 09-1852
and 09-1860. ON BRIEF: Patricia Annette Streeter, Ann Arbor, Michigan, for
Appellant in 09-1852. William J. Winters III, Livonia, Michigan, for Appellant in 09-
1860. Craig A. Weier, UNITED STATES ATTORNEY’S OFFICE, Detroit, Michigan,
for Appellee in 09-1852 and 09-1860.
       STRANCH, J., delivered the opinion of the court in which CARR, D. J., joined,
and BOGGS, J., joined in part. BOGGS, J. (pp. 36–38), delivered a separate opinion
concurring in part and dissenting in part from Section II.A.2 of the majority opinion.




         *
           The Honorable James Carr, Senior United States District Judge for the Northern District of Ohio,
sitting by designation.


                                                    1
Nos. 09-1852/1860      United States v. Ross, et al.                              Page 2


                                  _________________

                                       OPINION
                                  _________________

       JANE B. STRANCH, Circuit Judge. In this joint direct criminal appeal, Bryan
Ross and Robert Burston raise several challenges to their convictions on multiple
charges relating to a counterfeit-check scheme. The prosecution alleged that Ross
orchestrated a conspiracy to purchase vehicles with counterfeit checks and then quickly
resell the vehicles. Burston was one of several alleged co-conspirators who carried out
the plan, the rest of whom accepted plea agreements which required their testimony
against Ross and Burston. Ross presents ten issues for appeal and Burston six, four of
which overlap, for a total of twelve types of claims. For the reasons stated below, we
AFFIRM Burston’s conviction. We REMAND for an evidentiary hearing to determine
whether Ross was unconstitutionally deprived of representation during his pre-trial
competency hearing. If the district court determines that he was, Ross’s conviction and
sentence are vacated; if not, both are affirmed.

                                  I. BACKGROUND

       On October 16, 2007, Ross and Burston were among five defendants named in
an indictment which listed one count of engaging in a conspiracy to utter counterfeit
securities and seven substantive counts related to the conspiracy. The indictment
described the conspiracy as a scheme “to obtain motor vehicles from private sellers by
uttering worthless, counterfeit ‘official checks,’ purportedly issued by Comerica Bank
. . . to the private owners of the motor vehicles” and then quickly reselling the cars.
Each defendant was named in the conspiracy count; Ross was named in six substantive
counts while Burston was named in one. The prosecution told the jury at trial that Ross
was the man who “conceived the scheme” and was “primarily responsible for
orchestrating” it. Burston was a “willing participant” who engaged in the sale and resale
of several vehicles. Before trial, Ross exhibited bizarre and paranoid behavior which led
to the withdrawal of three court-appointed attorneys. On May 13, 2008, while being
represented by the third attorney, Allen Early, Ross filed a motion to waive counsel and
Nos. 09-1852/1860       United States v. Ross, et al.                               Page 3


represent himself. On May 16, the Government filed a motion for a competency
examination and hearing. The court denied both motions in an order dated June 2. At
the motions hearing, the court made no finding as to Ross’s ability to represent himself
and denied Ross’s motion solely on the ground that his indigent status would qualify him
for various court services and “I am quite reluctant to authorize funds to be spent by a
Defendant pro se” because of the lack of “professional oversight that is required to make
sure that those funds are spent in a sensible and a legal way.” The court did, however,
tell Ross that it would entertain another motion to waive counsel closer to the start of
trial.

         With respect to the Government’s competency motion, the court found that
Ross’s signs of delusion and paranoia and his inability to get along with his lawyers did
not give reasonable cause to order a psychiatric exam at that time, but “urge[d] all
Counsel, however, that if there are additional developments that cause Counsel to
question the conclusions that I have just made on the record, to bring them to my
attention and I will reassess at any time.”

         On June 10, 2008, just over one week after the denial of his original motion, Ross
filed another motion “to substitute counsel until trial” which also noted Ross’s continued
desire to represent himself. The court denied Ross’s request to be appointed a new
attorney but, after inquiring into Ross’s knowledge and ability to represent himself,
found that Ross “knowingly and voluntarily waived his right to counsel” and appointed
Early to be standby counsel.

         On July 30, the Government filed a second motion for a competency examination
and hearing, which was granted on August 5. Ross was not reappointed full-time
counsel in advance of the hearing. On October 29, the court held the competency
hearing based on the report of a court-appointed psychologist and the court’s own
observations and found Ross to be competent to stand trial. On December 9, the court
denied a motion by Ross to dismiss Early from further involvement in the case but
granted Early’s oral motion at the hearing to withdraw, finding that Ross “had poisoned
Nos. 09-1852/1860      United States v. Ross, et al.                               Page 4


the relationship” with “unsupported allegations” and “abusive behavior.” The following
day, the court appointed a new attorney, Richard Korn, to serve as standby counsel.

       After an eight-day joint trial beginning on February 4, 2009, Ross was convicted
of conspiracy and five of the six substantive counts against him. He was sentenced to
sixty months’ imprisonment for the conspiracy count and seventy-eight months for each
substantive count, all to be served concurrently. Burston was convicted of conspiracy
and acquitted of the substantive count. He was sentenced to thirty months in prison.
Each filed a timely notice of appeal.

                                   II. DISCUSSION

A. Competency to waive and proceed without counsel

       Ross’s first claim is that the trial court erred in permitting him to waive
representation of counsel and to represent himself because he was not competent to do
either. Ross also raises a related claim that the trial court should have reappointed
counsel for his competency hearing. Although the court did not err in allowing the
initial waiver of counsel, we hold that the court did commit error when, upon granting
a competency hearing, it failed to reappoint full-time counsel to represent Ross until the
issue of competency was resolved. Whether Ross was unconstitutionally deprived of
counsel at that hearing depends on the extent to which his standby counsel conducted an
adequate investigation and subjected evidence of competency to meaningful adversarial
testing, a determination which requires an evidentiary hearing.

       1. Waiver of counsel determination

       The Sixth Amendment guarantees criminal defendants both the right to trial
counsel and the right to proceed without counsel. Faretta v. California, 422 U.S. 806,
834 (1975). However, “the government’s interest in ensuring the integrity and efficiency
of the trial at times outweighs the defendant’s interest in acting as his own lawyer.”
Martinez v. Court of Appeal of Cal., 528 U.S. 152, 162 (2000). “While the Constitution
does not force a lawyer upon a defendant, it does require that any waiver of the right to
Nos. 09-1852/1860      United States v. Ross, et al.                                 Page 5


counsel be knowing, voluntary, and intelligent.” Iowa v. Tovar, 541 U.S. 77, 87-88
(2004) (citations and internal quotation marks omitted).

        This Court has not clearly identified the appropriate standard of review for a trial
court’s decision to allow waiver of counsel. See United States v. Williams, 641 F.3d
758, 766 (6th Cir. 2011). Some prior decisions apply a de novo review while others
review for plain error. See United States v. McBride, 362 F.3d 360, 365-66 (6th Cir.
2004) (discussing the conflicting standards of review applied in this Circuit). McBride
and other cases left this question unresolved because each concluded that waiver was
proper in that case under either standard. We also decline to resolve the question
because it does not appear to be dispositive in this case and the parties have not explored
the distinction.

        When an accused wishes to represent himself, the district court “must ask the
defendant a series of questions drawn from, or substantially similar to, the model inquiry
set forth in the Bench Book for United States District Judges.” Williams, 641 F.3d at
766 (internal quotation marks omitted). The model inquiry comprises thirteen questions
about the defendant’s familiarity with the law, the legal system, and the charges against
him. Id. at 767. Substantial compliance with this series of questions is sufficient.
United States v. Cromer, 389 F.3d 662, 680 (6th Cir. 2004). The inquiry must be
followed by a strong admonishment that the court recommends against the defendant
trying to represent himself. Williams, 641 F.3d at 767. Here, the record shows that the
district court conducted the proper colloquy, admonishments, and findings before
allowing Ross to waive counsel. Indeed, the court performed the required steps on
multiple occasions throughout the course of the pre-trial proceedings, in particular at the
May 30, 2008 hearing in which the judge denied Ross’s self-representation motion
without prejudice and the June 16, 2008 hearing in which Ross’s subsequent motion for
self-representation was granted.

        Even if the model inquiry is followed, the waiver of counsel must also be made
“knowingly and intelligently.” United States v. Kidwell, 217 F. App’x 441, 445-46 (6th
Cir. 2007) (quoting Faretta, 422 U.S. at 835)). When there is “reason to doubt the
Nos. 09-1852/1860       United States v. Ross, et al.                                 Page 6


defendant’s competence,” a court should make a competency determination before
finding the waiver to be valid. United States v. Colbert, 55 F. App’x 225, 230 (6th Cir.
2002) (citing Godinez v. Moran, 509 U.S. 389, 400-01, 402 n.13 (1993)). We have held
that “a psychological impairment would go to the question of whether the waiver of
counsel was knowing and intelligent.” Kidwell, 217 F. App’x at 446 (quoting United
States v. McDowell, 814 F.2d 245, 251 n.2 (6th Cir. 1987)).

        This Court reviews the determination of whether there is reasonable cause to
question a defendant’s competence and to grant a competency hearing under an abuse
of discretion standard.    United States v. Jones, 495 F.3d 274, 277 (6th Cir. 2007).
Competence itself is a question of fact which this Court reviews for clear error. United
States v. McCarty, 628 F.3d 284, 294 n.1 (6th Cir. 2010). The district court allowed
Ross to waive counsel at the June 16, 2008 hearing, finding that Ross had made the
waiver “knowingly and voluntarily.” Although the court did not expressly find Ross was
competent to stand trial at that time, it had recently done so during the denial of the first
competency hearing motion on May 30.

        The record suggests there was reason to doubt Ross’s competence at the time the
court accepted his waiver of counsel. The prosecutor had filed the first motion for a
mental competency examination of Ross just one month earlier. The motion cited Ross’s
paranoid pro se filings as well as allegations from the motion to withdraw of Ross’s first
attorney, which referenced Ross’s “delusional state,” “paranoid ideations,” and
“conspiracy theories” that the attorney and the prosecutor were “in cahoots.” At the
May 30 hearing on the motion, the prosecutor informed the court that “in the 20 years
I have been prosecuting in this job, I have never asked the Court for a competency
evaluation before.” The judge also noted that Ross’s filings might suggest that Ross was
“delusional or believes in a conspiracy that doesn’t exist or has feelings of paranoia.”
The prosecutor filed a second motion for a competency hearing on July 30, citing the
grounds in the first motion, Ross’s numerous subsequent pro se pleadings and letters to
the court in which Ross continued to claim his then-standby counsel was conspiring
Nos. 09-1852/1860      United States v. Ross, et al.                               Page 7


against him, and Ross’s attempt to subpoena seventy-seven witnesses (a request
considered by the prosecutor to be “foolhardy and irrational”).

       Notwithstanding this evidence to the contrary, however, we conclude that the
court did not clearly err in finding Ross competent to waive counsel on June 16. The
court conducted an appropriate colloquy and made a supported finding that Ross
“knowingly and voluntarily waived his right to counsel.” The court substantially
complied with the model inquiry during the May 30 motion hearing on Ross’s first
request to waive counsel. Although the court did not ask Ross each of these questions
again at the June 16 hearing on Ross’s second motion, the answers to those particular
questions likely would not have changed in the intervening two weeks, and the court
referred to them in its findings at the latter hearing. The court also offered an
appropriate warning and asked follow-up questions on the maximum penalties Ross
faced as of the most recent calculations, whether Ross understood the disadvantages he
faced in light of his legal inexperience, and whether his decision was voluntary. This
Court has repeatedly upheld waiver of counsel determinations so long as the trial court
substantially adheres to the McDowell model inquiry and makes a supported finding that
the waiver was knowing and voluntary. See, e.g., United States v. Utrera, 259 F. App’x
724, 728 (6th Cir. 2008); McBride, 362 F.3d at 366.

       Notable in the court’s determinations was its finding at the June waiver of
counsel hearing that Ross’s behavior was “simply a manifestation of a desire to delay
the inevitable, and that is, a trial in this case.” In King v. Bobby, we determined that a
court was justified in allowing waiver of counsel when a defendant “was attempting to
manipulate the system by first refusing to retain an attorney, then by refusing to work
with his attorney.” 433 F.3d 483, 493 (6th Cir. 2006); see also United States v. Powell,
353 F. App’x 19, 22 (7th Cir. 2009) (“[S]trategic delay weighs in favor of finding a
waiver to be knowing and intelligent.”). Moreover, “when a defendant waives his right
to counsel through his dilatory conduct, the Constitution does not require a court to
engage in an extended discussion about the repercussion of the waiver.” King, 433 F.3d
at 493 (citing United States v. Oreye, 263 F.3d 669, 670 (7th Cir. 2001)). This would
Nos. 09-1852/1860      United States v. Ross, et al.                                Page 8


be a different case had the court failed to create a record clearly supporting its finding
that Ross had knowingly and voluntarily waived his right to counsel. See, e.g., United
States v. Herrera-Martinez, 985 F.2d 298, 302 (6th Cir. 1993) (finding plain error when
trial court failed to make proper determination of whether defendant was competent to
waive counsel).

       2. Self-representation at competency hearing

       Within Ross’s claim that he should not have been permitted to proceed pro se,
Ross asserts a distinct claim that the district court erred when it permitted him to
represent himself at his competency hearing. Title 18 U.S.C. § 4247(d) provides that,
during a competency hearing, “the person whose mental condition is the subject of the
hearing shall be represented by counsel.” (Emphasis added). The statute does not state
that the person merely has the “right” to counsel.       See United States v. Franklin,
499 F.3d 578, 583 (6th Cir. 2007) (“The term ‘shall’ is not permissive; it is
mandatory.”). The district court committed error in failing to appoint counsel to
represent Ross at the hearing. The court also erred in failing to inform Ross of his rights
to “testify, to present evidence, to subpoena witnesses on his behalf, and to confront and
cross-examine witnesses who appear at the [competency] hearing.” 18 U.S.C. § 4247(d).
This error resulted from the court’s failure to inform Ross of these rights at the hearing
or to inquire whether standby counsel had done so thus denying the court the ability to
ensure Ross knowingly waived those rights.

       In addition to the statutory violation, Ross’s Sixth Amendment right to counsel
was violated when the court allowed him to proceed without counsel despite having
questions about his competency.         The Government suggests the court’s prior
determination that Ross was competent to represent himself carried over to the
competency hearing.      However, the Supreme Court has noted that a finding of
competency at one point of the proceedings may be overcome later by further evidence
that a defendant is not competent. Drope v. Missouri, 420 U.S. 162, 181 (1975). “Even
when a defendant is competent at the commencement of his trial, a trial court must
always be alert to circumstances suggesting a change that would render the accused
Nos. 09-1852/1860       United States v. Ross, et al.                                  Page 9


unable to meet the standards of competence to stand trial.” Id. “Indeed, under the
federal statute, the district court has not only the prerogative, but the duty, to inquire into
a defendant's competency whenever there is ‘reasonable cause to believe’ that the
defendant is incompetent to stand trial.” United States v. White, 887 F.2d 705, 709 (6th
Cir. 1989).

        We need not decide whether Ross’s behavior after the denial of the first
competency motion constituted a change in circumstances because the trial court did so
itself. At the hearing for the second competency motion, the court ordered a competency
hearing and made a finding that “there is reasonable cause to believe that [Ross] may not
be able to properly assist in his defense.” The threshold for finding that a defendant may
be incompetent to stand trial is lower than the baseline for competency to represent
oneself.   See Indiana v. Edwards, 554 U.S. 164, 177-78 (2008).                 Accordingly,
determination of the need for a hearing regarding competency to stand trial brought into
question the higher standard for self-representation and should have triggered
appointment of counsel at least until the competency to stand trial issue was resolved.

        Other courts have concluded that a defendant may not be permitted to waive
counsel while the issue of competency is pending. See United States v. Zedner, 193 F.3d
562, 567 (2d Cir. 1999); United States v. Klat, 156 F.3d 1258, 1263 (D.C. Cir. 1998);
United States v. Purnett, 910 F.2d 51, 52 (2d Cir. 1990). These cases support a
common-sense viewpoint that a defendant cannot represent himself at his own
competency hearing, the purpose of which is to determine whether a defendant
understands and can participate in the proceedings in the first place. See Black v. Bell,
664 F.3d 81, 101-02 (6th Cir. 2011). For example, the Second Circuit stated: “Logically,
the trial court cannot simultaneously question a defendant's mental competence to stand
trial and at one and the same time be convinced that the defendant has knowingly and
intelligently waived his right to counsel.” Purnett, 910 F.2d at 55. Thus, a trial court
should “appoint counsel—whether defendant has attempted to waive it or not—and
counsel must serve until the resolution of the competency issue.” Id. at 56; see also
Nos. 09-1852/1860           United States v. Ross, et al.                                          Page 10


Zedner, 193 F.3d at 567 (holding that a trial court “must hold a competency hearing and
appoint counsel to serve at least through that proceeding”).

         The D.C. Circuit held that it is “contradictory to conclude that a defendant whose
competency is reasonably in question could nevertheless knowingly and intelligently
waive her Sixth Amendment right to counsel. Such a defendant may not proceed pro se
until the question of her competency to stand trial has been resolved.”1 Klat, 156 F.3d
at 1263 (footnote omitted). The defendant in Klat “was erroneously denied her Sixth
Amendment right to counsel because the district court found reasonable cause to doubt
appellant’s competency to stand trial and yet failed to appoint counsel to represent her
through the resolution of the competency issue.” Id. The Supreme Court has expressed
similar concern regarding the waiver of the competency hearing itself when there is
reason to believe a defendant is incompetent. See Pate v. Robinson, 383 U.S. 375, 384
(1966) (“[I]t is contradictory to argue that a defendant may be incompetent, and yet
knowingly or intelligently ‘waive’ his right to have the court determine his capacity to
stand trial.”).

         The cases discussed above differ slightly from this one in that those defendants
had not actually been found competent to waive counsel before they were allowed to
proceed pro se into their competency hearings. Although such a finding had been made
in this case before the competency hearing, the court’s continuing obligation to assess
competency and resulting actions removes the distinction. See Drope, 420 U.S. at 181.
After allowing waiver of counsel, the court subsequently determined that there was
reasonable cause to believe Ross was incompetent to stand trial and ordered a
competency hearing. This order reopened the question of Ross’s competency to stand
trial and, therefore, the more stringent question of his competency to represent himself.

         These facts support our holding and undergird our disagreement with the dissent.
Upon Ross’s June 10 second motion to represent himself, the trial court found Ross


         1
           This Court cited this language with approval in holding that a trial court did not err in refusing
to allow a defendant to proceed pro se until after a competency hearing which had already been ordered.
United States v. Dye, 351 F. App’x 92, 94 (6th Cir. 2009).
Nos. 09-1852/1860      United States v. Ross, et al.                               Page 11


competent to proceed pro se. The dissent concludes that it was therefore appropriate for
the judge subsequently to “satisfy himself that the trial could properly proceed with the
defendant’s chosen method of representation” by holding a hearing at which the
defendant represented himself. But that October 29 hearing was a competency-to-stand-
trial hearing based on the government’s second motion for a competency examination
and hearing. We do not dispute the wisdom of a judge’s compliance with the duty to
assure throughout the proceedings that a defendant is competent to stand trial. But when
that competency is at issue, both the Constitution and governing statutes require that the
defendant be represented by counsel whose duty it is to assure that the evidence
supporting competency is closely examined. Assurance that the defendant has counsel
is especially important where, as here, the steadfast belief of the defendant in his own
competency—both to stand trial and to represent himself—is belied by his continuing
bizarre behavior.

        Although denying a request for waiver of counsel implicates a defendant’s
constitutional right to self-representation, “[r]equiring a defendant to proceed with
counsel through a competency proceeding is no greater a denial of a defendant’s right
to self-representation than that of any other defendant whose waiver has been found not
to be knowing and intelligent.” Purnett, 910 F.2d at 56. Moreover, the Supreme Court
has held that a defendant’s right to self-representation is not violated when he is assisted
by counsel outside the presence of a jury so long as he retains the ability to address the
court and make certain tactical decisions. McKaskle v. Wiggins, 465 U.S. 168, 179
(1984); see also United States v. Jones, 489 F.3d 243, 248-49 (6th Cir. 2007).

        Even if the “Constitution does not force a lawyer upon a defendant,” enforcing
the Supreme Court’s determination that the Constitution “require[s] that any waiver of
the right to counsel be knowing, voluntary, and intelligent” requires representation
until—as well as while—such a determination is made. Tovar, 541 U.S. at 87-88
(citations and internal quotation marks omitted); see Dye, 351 F. App’x at 94 (citing
Klat, 156 F.3d at 1263) (affirming district court’s decision to require a competency
Nos. 09-1852/1860      United States v. Ross, et al.                               Page 12


hearing before allowing defendant to proceed pro se when there was reasonable cause
to believe he was incompetent to stand trial).

       In holding that the Constitution does not forbid states from refusing self-
representation when a defendant is incompetent, the Supreme Court noted:

       [A] right of self-representation at trial will not “affirm the dignity” of a
       defendant who lacks the mental capacity to conduct his defense without
       the assistance of counsel. To the contrary, given that defendant’s
       uncertain mental state, the spectacle that could well result from his
       self-representation at trial is at least as likely to prove humiliating as
       ennobling. Moreover, insofar as a defendant’s lack of capacity threatens
       an improper conviction or sentence, self-representation in that
       exceptional context undercuts the most basic of the Constitution’s
       criminal law objectives, providing a fair trial.

Edwards, 554 U.S. at 176-77 (citation omitted). The “spectacle” risked by a potentially
incompetent defendant representing himself at his own competency hearing touches
precisely the same concerns. Assuming that the defendant is, in fact, incompetent, the
lack of a defense attorney to conduct an adequate investigation into the matter could
prevent any flaws in the pro-competency position from coming to light. This is
particularly true when, as here, the pro se defendant believes and argues that he is
competent, leaving no one to examine and challenge the evidence. Accordingly, we hold
that the Constitution requires a defendant to be represented by counsel at his own
competency hearing, even if he has previously made a knowing and voluntary waiver
of counsel. See also 18 U.S.C. § 4247(d) (providing that a defendant “shall” be
represented by counsel at competency hearing).

       3. Role of standby counsel at Ross’s competency hearing

       Despite the failure of the trial court to appoint full-time counsel, participation by
standby counsel during a competency hearing may be sufficient to overcome a denial of
counsel claim. United States v. Leggett, No. 92-4269, 1994 WL 171441, at *2 (6th Cir.
May 5, 1994). To distinguish Klat, the Government argues that Ross was represented
by standby counsel, thus providing him with a sufficient degree of representation. In
Leggett, this Court held that a defendant was not denied representation when standby
Nos. 09-1852/1860      United States v. Ross, et al.                             Page 13


counsel “participated to a greater degree in the proceedings than did the standby counsel
in Purnett,” although the opinion does not state exactly what the standby counsel did.
Id. at *2. In Purnett, the attorney was present at the competency hearing and took some
actions on Purnett’s behalf, but his “participation at these two proceedings was not
focused on Purnett’s competency” and there was no evidence that he had reviewed a
copy of the competency evaluation. 910 F.2d at 55-56.

       Similarly, the Eighth Circuit held that a defendant’s right to counsel was not
violated when he was represented by standby counsel at a competency hearing. Wise v.
Bowersox, 136 F.3d 1197, 1203 (8th Cir. 1998). There, even though the defendant and
the prosecutor both argued in favor of competence,

       the contrary point of view also was well represented. The trial court held
       this hearing at the instigation of Wise’s standby counsel, Timothy Braun,
       who had served as Wise’s attorney until Wise exercised his right to
       represent himself, at which time the court ordered Braun to serve as
       standby counsel, ready to consult with Wise. Braun believed that Wise
       was incompetent, and he attempted to show this at the hearing. The court
       allowed Braun to speak and to examine both of the experts who testified.
       This hearing, like the hearing held one month before, was a fair inquiry
       into Wise’s competence in which Wise was afforded due process.

Id.

       None of these cases articulates a specific standard to assess whether or not
standby counsel rendered representation that was adequate to overcome a deprivation
of counsel claim. Several circuits have employed the “meaningful adversarial testing”
standard of United States v. Cronic, 466 U.S. 648, 656-57 (1984), to assess whether
attorneys, who erroneously believed they no longer served as regular counsel, had
provided adequate representation when they appeared at competency hearings.
See United States v. Collins, 430 F.3d 1260, 1265-66 (10th Cir. 2005) (finding
deprivation of counsel under Cronic when attorney at competency hearing “did not
attempt to represent [the defendant], but rather abstained from providing the court with
information relevant to the issue of competency”); Appel v. Horn, 250 F.3d 203, 206-
208, 217 (3d Cir. 2001) (finding deprivation of counsel under Cronic when attorneys
Nos. 09-1852/1860       United States v. Ross, et al.                                Page 14


“provided no information relevant to [defendant’s] competency and specifically advised
the court in response to its inquiry that they had nothing to put on the record at that time
[and] did not challenge the psychiatrist’s conclusion”); Raymond v. Weber, 552 F.3d
680, 682-85 (8th Cir. 2009) (finding no deprivation of counsel under Cronic when
attorney conducted research, investigated the defendant’s competency, and prepared for
the hearing but chose not to contest competency based on his “own decision”).

        We agree that Cronic’s “meaningful adversarial testing” is the appropriate
standard for assessing whether Ross’s standby counsel provided representation that was
adequate to overcome Ross’s claim that he was deprived of counsel at his competency
hearing. See French v. Jones, 332 F.3d 430, 438 (6th Cir. 2003). The record as it stands
is insufficient to fully resolve this issue. The record does not contain clear evidence of
meaningful adversarial testing or investigation of the evidence by standby counsel but
it does establish the sequence of events. When the court allowed Ross to proceed pro
se on June 16, 2008, it also appointed his then-attorney to be standby counsel, albeit with
no particular instructions. On July 30, the prosecutor filed the second motion for a
competency hearing, which noted that Ross opposed the motion and that his standby
counsel “would indicate only that he would take no position on a renewed motion for
psychiatric evaluation.”

        At the hearing on the Government’s second competency motion on August 5,
Ross’s standby counsel shared conflicting thoughts on Ross’s competence. He initially
told the court that “Ross’s allegations are so far-fetched, false, and detached from reality
that the Court should consider ruling out a mental defect in this particular case,” and
suggested that Ross may simply be “trying to create error in this record.” However,
standby counsel went on to add, “I don’t know what’s going on. I don’t know if it’s an
effort to create a record or I don’t know if it reflects a detachment from reality, so I think
that is relevant. I think his efforts to subpoena these witnesses who may harm his case
indicate something is going wrong here. I just don’t know what it is.”

        Upon ordering a competency hearing on August 5, the court instructed standby
counsel to assist with the selection of a psychiatrist or psychologist. The court’s August
Nos. 09-1852/1860      United States v. Ross, et al.                              Page 15


12 order stated that the parties were unable to agree on a psychiatrist or psychologist to
perform the examination and noted the court’s selection of Dr. William Nixon, Ph.D, to
perform the examination. The record does not indicate what role, if any, standby counsel
had in the failed attempt to agree on an examiner. The order directed standby counsel
to contact Dr. Nixon to schedule an examination and for Dr. Nixon to submit his report
to Ross, standby counsel, and the prosecutor. An October 10 order noted the court’s
receipt of Dr. Nixon’s report and provided that “either party” may request Dr. Nixon’s
presence for the hearing. The report itself states that the prosecutor and Ross’s standby
counsel “collectively provided” several documents for Dr. Nixon’s review, but the report
is otherwise silent as to steps taken by standby counsel. No other activity by the parties
in advance of the hearing appears in the record.

       During the October 29 competency hearing, the court specifically told Ross that
“the reason I’m asking you to respond [to procedural questions] is because Mr. Early is
standby counsel and you are representing yourself.” Ross’s standby counsel did not
participate to any meaningful degree during the proceeding and declined multiple
opportunities to argue. His only statements consisted of acknowledging that he received
a copy of the report and forwarded it to Ross, agreeing that he had not requested Dr.
Nixon’s presence, declining to present any evidence with respect to Ross’s competence
to stand trial, and telling the court that he would not present evidence with respect to
Ross’s competence to represent himself but would instead “defer to Dr. Nixon’s
conclusions.”

       Based on the record before us, we are unable to conclude that Ross was
sufficiently represented by counsel at the competency hearing to overcome his denial of
counsel claim. On the other hand, the record before us is also inadequate for us to
conclude that Ross was, in fact, completely deprived of representation at his competency
hearing. Although Ross’s standby counsel did not present argument during the
competency hearing, it is conceivable that he did satisfy the minimum standard by
adequately investigating, undertaking appropriate preparation for the hearing and then
making an independent, strategic decision not to contest competency. See Raymond,
Nos. 09-1852/1860      United States v. Ross, et al.                              Page 16
552 F.3d at 684-85 (holding counsel was not absent from competency hearing when he
prepared for hearing but made “own decision” not to contest competency).

       4. Remedy

       The issue of a remedy for deprivation of counsel at a competency hearing is a
question of first impression in this Circuit. However, “[i]t is settled that a complete
absence of counsel at a critical stage of a criminal proceeding is a per se Sixth
Amendment violation warranting reversal of a conviction, a sentence, or both, as
applicable, without analysis for prejudice or harmless error.” Van v. Jones, 475 F.3d 292,
311-12 (6th Cir. 2007); see also French v. Jones, 332 F.3d 430, 438 (6th Cir. 2003).
Neither the Supreme Court nor the Sixth Circuit have considered whether a competency
hearing is a “critical stage.” “However, every federal court of appeals to take up the
question has answered it affirmatively.”        Ronald A. Parsons, Jr., Being There:
Constructive Denial of Counsel at a Competency Hearing as Structural Error Under the
Sixth Amendment, 56 S.D. L. REV. 238, 242 & n.31 (2011) (listing cases from the Third,
Fourth, Eighth, Ninth, Tenth, and D.C. Circuits). We join those circuits in holding that
a competency hearing is a critical stage.

       Other circuits are divided, however, as to whether automatic reversal is required
when there has been a deprivation of counsel at a competency hearing. Compare Appel,
250 F.3d at 217-18 (holding retrospective analysis of a defendant’s competency is not
an appropriate remedy for a deprivation of counsel violation), with Klat, 156 F.3d at
1264 (remanding “for an evidentiary hearing to determine whether the competency
hearing could have come out differently if [the defendant] had been represented by
counsel”), and United States v. Bergman, 599 F.3d 1142, 1148-49 (10th Cir. 2010)
(remanding to determine if the trial court could make a retroactive competency
determination and, if so, to make such a determination).

       We see no reason to create an exception to our established rule that complete
deprivation of counsel during a critical stage warrants automatic reversal without
consideration of prejudice. See Van, 475 F.3d at 311-12. It is unclear on this record
whether or not standby counsel satisfied Cronic’s requirement that his representation of
Nos. 09-1852/1860            United States v. Ross, et al.                                      Page 17


Ross provided “meaningful adversarial testing” of Ross’s competency. Accordingly, we
must remand the case to the district court for an evidentiary hearing to determine
whether Ross was unconstitutionally deprived of representation.2 Satisfaction of this
standard requires evidence, at a minimum, that standby counsel (1) conducted an
adequate investigation into Ross’s competency, including reading and analyzing Dr.
Nixon’s report, and preparing for the hearing and (2) chose not to contest Ross’s
competency based on his own strategic decision rather than a belief that he simply had
no obligation to do so over Ross’s instructions.3 If the court determines that the Cronic
standard was satisfied, Ross was not unconstitutionally deprived of counsel and his
conviction is affirmed. Otherwise, the conviction and sentence are vacated. See Klat,
156 F.3d at 1267.

         In coming to this conclusion, we note that the prosecutor was expressly (and
commendably) attempting to protect the record against this very result through the two
motions for competency hearings. We do not wish to discourage motions for or grants
of competency hearings when the matter is in any doubt but instead seek to provide
guidance on the constitutional and statutory requirements to be followed so that hearings
at this critical stage are not empty formalities but are meaningful adversarial
determinations that generate a record sufficient for appropriate review on appeal.

B. Admission of polygraph evidence

         Ross’s second and Burston’s fourth claim4 is that the district court erred in
admitting evidence regarding a polygraph test which allowed the prosecutor to
impermissibly vouch for a witness’s credibility. Gabriel Lemus, an alleged co-
conspirator, signed a plea agreement in which he agreed to submit to a polygraph

         2
             Ross must, of course, be represented by counsel before and during this determination.
         3
          Although we need not conduct a harmless error analysis, we do observe that Ross’s appellate
counsel’s brief raises plausible challenges to Dr. Nixon’s report which could have been raised at the
competency hearing.
         4
          Although we are remanding Ross’s case for an evidentiary hearing, we will consider his
remaining claims for the sake of possible further appellate review or in the event that Ross’s conviction
is affirmed after the hearing. For organizational clarity, we review the issues in the order presented in
Ross’s brief with Burston’s overlapping issues included, followed by Burston’s remaining issues.
Nos. 09-1852/1860      United States v. Ross, et al.                             Page 18


examination upon request from the Government, although no such request occurred.
The agreement was received in its entirety without objection from either party.

       Before the polygraph portion of the agreement was discussed in Lemus’s
testimony, Ross’s standby counsel objected. At a bench conference, standby counsel
stated: “[T]hat thing about a polygraph should be redacted because that suggests to the
jury that, hey, maybe they did a polygraph on him.” The prosecutor responded that the
witness’s willingness to commit to a polygraph is not objectionable because it supports
the witness’s credibility. The court ruled as follows: “The objection is overruled and we
can take it up at the break, since it is overruled, okay?”

       Shortly after the bench conference, the following exchange took place between
the prosecutor and Lemus:

       Q.      And you agreed to submit to a polygraph examination if
               we wanted you to, right—
       A.      Yes.
       Q.      —to verify your truthful cooperation, but we didn’t
               ask you to take a polygraph, did we?
       A.      No.

The prosecutor then asked questions about Lemus’s plea obligation to testify truthfully
at trial and made no further mention of the polygraph provision or any actions or
decision-making by the Government relating to that provision.

       This Court reviews a district court’s evidentiary rulings for abuse of discretion.
United States v. Boyd, 640 F.3d 657, 668 (6th Cir. 2011). Although the Government
contends that plain error review should apply because neither party objected to the
prosecutor’s question, the context of the prior, overruled objection made clear that
Ross’s standby counsel was attempting to exclude precisely the kind of testimony
elicited. See United States v. Haywood, 280 F.3d 715, 725 (6th Cir. 2002) (holding that
an objection to evidence as irrelevant and prejudicial was sufficient to preserve Fed. R.
Evid. 404(b) issue).
Nos. 09-1852/1860      United States v. Ross, et al.                              Page 19


       A prosecutor’s mere question as to whether a witness agreed to take a polygraph
test as a plea agreement condition does not constitute prosecutorial misconduct. United
States v. Trujillo, 376 F.3d 593, 608-09 (6th Cir. 2004). However, questions about
whether a polygraph test was administered may rise to the level of improper bolstering
of the witness’s credibility, depending on the surrounding circumstances. See Barnier
v. Szentmiklosi, 810 F.2d 594, 597 (6th Cir. 1987); see also United States v. Gantley,
172 F.3d 422, 430-31 (6th Cir. 1999) (finding that defendant’s unsolicited testimony that
“you know I’m telling the truth” because he had taken a polygraph test improperly
bolstered his own credibility and prejudiced the government). “Improper bolstering
occurs when the prosecutor implies that the witness’s testimony is corroborated by
evidence known to the government but not known to the jury.” Passino v. Tessmer,
61 F. App’x 124, 126 (6th Cir. 2003) (alteration, citation, and internal quotation marks
omitted).

       In deciding whether the improper statements were sufficiently flagrant to warrant
reversal, this Court must examine: (1) whether the statements tended to mislead the jury
or prejudice the defendants; (2) whether the statements were isolated or among a series
of improper comments; (3) whether the statements were deliberately or accidentally
placed before the jury; and (4) the total strength of the evidence against the defendants.
United States v. Manthey, 92 F. App’x 291, 296 (6th Cir. 2004).

       In context, it appears the prosecutor’s question was intended to address the
concern of Ross’s standby counsel that a jury might think the Government did request
a polygraph and then be curious as to result. Cf. Gantley, 172 F.3d at 430 n.6 (“‘[I]t
would have to be a pretty unsophisticated jury not to figure out that he had passed the
test or it wouldn’t have been mentioned.’”). The prosecutor never directly stated or
suggested that the Government’s decision not to request a polygraph was because it had
knowledge of additional evidence to corroborate the witness’s veracity. Accordingly,
we hold that the district court did not abuse its discretion in allowing the plea agreement
to be entered into evidence or the prosecutor to ask questions concerning its polygraph
provision. See Trujillo, 376 F.3d at 608-09.
Nos. 09-1852/1860       United States v. Ross, et al.                                Page 20


C. Speedy Trial Act

        Ross’s third issue presented is that the district court erred in not dismissing the
indictment for pre-indictment delay and committed violations of the Speedy Trial Act.
“The Supreme Court recognizes that the Due Process Clause of the Fifth Amendment
protects against oppressive pre-indictment delay.” United States v. Schaffer, 586 F.3d
414, 424 (6th Cir. 2009) (citing United States v. Marion, 404 U.S. 307, 324-25 (1971)).
“In this circuit, dismissal for pre-indictment delay is warranted only when the defendant
shows substantial prejudice to his right to a fair trial and that the delay was an intentional
device by the government to gain a tactical advantage.” Id. (citation and internal
quotation marks omitted). There is no merit to Ross’s pre-indictment delay claim
because Ross has made no allegation that any such delay was intentional or in bad faith.

        Ross filed a motion to dismiss under the Speedy Trial Act on May 28, 2008,
which was denied in an order dated June 17, 2008. Ross filed another Speedy Trial Act
motion after the trial, which was also dismissed. This Court may only consider the
alleged Speedy Trial Act violations contained in the first motion because any such
claims not raised before trial are waived. 18 U.S.C. § 3162(a)(2); United States v.
Stewart, 628 F.3d 246, 253 (6th Cir. 2010). The Speedy Trial Act violations raised on
appeal which were alleged in Ross’s first motion include the court’s orders extending
the trial date and excluding the difference in days from the previous trial dates on
December 17, 2007, February 1, 2008, April 28, 2008, and May 1, 2008. Ross argues
that each order failed to consider the appropriate statutory factors.

        Delays due to continuances granted by the court may be excluded from the time
within which a trial must start under the Speedy Trial Act if “the ends of justice served
by taking such action outweigh the best interest of the public and the defendant in a
speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The trial court must state “in the record of the
case, either orally or in writing, its reasons” for so finding. Id. As the Government
correctly observes, these orders either expressly state the reasons for the various
continuances, or reference parts of the record that do, and contain express findings that
Nos. 09-1852/1860       United States v. Ross, et al.                             Page 21


the ends of justice outweigh the best interests of the public and the defendant to a speedy
trial.

         The first order appropriately noted the requests from all parties to receive
additional time for preparation due to the “voluminous discovery.” See Stewart, 628
F.3d at 253-54. The second order appropriately noted the need for Ross’s new attorney
to prepare for trial. See 18 U.S.C. § 3161(h)(7)(B)(iv); United States v. White, 129 F.
App’x 197, 202 (6th Cir. 2005). The third order, pursuant to a previous order,
appropriately excluded the time until another attorney could be appointed. See White,
129 F. App’x at 202. Ross argues that the final order excluding time until “the new trial
date” created an open-ended time period which served no purpose and that there was no
need for this continuance because an ends-of-justice continuance had issued days earlier.
When read in context, it is clear that the court was merely correcting an error from the
previous order which inadvertently stated that the exclusionary period began on April
8, 2008 rather than April 2, 2008, which was the day after a new attorney was appointed.
Moreover, the latter order’s reference to “the new trial date” was not an “open-ended
period” but was merely a reference to the new, June 24, 2008 trial date specified in the
former order. These orders satisfy the statutory requirements.

         To the extent Ross’s arguments rely on this Court’s holding in United States v.
Tinklenberg, 579 F.3d 589, 598 (6th Cir. 2009), that “a pretrial motion must actually
cause a delay, or the expectation of a delay, of trial in order to create excludable time,”
the delay requirement was expressly rejected by the United States Supreme Court in an
appeal of that decision, see 131 S. Ct. 2007, 2010-16 (2011).

D. Compulsory process

         Ross’s fourth issue presented is that he was denied the right to compulsory
process when the district court rejected his request to subpoena two victims of the
scheme who sold their vehicles for bad checks. Ross alleges that these individuals,
Brian Hemker and Keith Colasanti, would have testified that alleged co-conspirator
Gabriel Lemus was present during the fraudulent transactions in contrast to Lemus’s
testimony that he merely printed the fraudulent checks. According to Ross, this evidence
Nos. 09-1852/1860      United States v. Ross, et al.                              Page 22


demonstrating Lemus’s greater involvement in the conspiracy would have “describe[d]
the whole modus operandi of all the people” involved in the scheme, impeached Lemus’s
testimony, and supported Ross’s ongoing theory that the Government’s investigation was
biased against him by concealing evidence of additional culpability of others.

       District courts should issue subpoenas at an indigent defendant’s request “if the
defendant shows . . . the necessity of the witness’s presence for an adequate defense.”
Fed. R. Crim. P. 17(b). This Court reviews a district court’s denial of a Rule 17(b)
motion for abuse of discretion and “should not reverse unless the exceptional
circumstances of the case indicate that defendant’s right to a complete, fair and adequate
trial is jeopardized.” United States v. Flynn, 265 F. App’x 434, 446 (6th Cir. 2008)
(quoting United States v. Moore, 917 F.2d 215, 230 (6th Cir. 1990)).

       Ross does not explain how Lemus’s greater contact with the victims would
minimize Ross’s own culpability. Lemus’s participation in these two transactions would
not have been mutually exclusive of Ross’s involvement in the scheme because the
Government never alleged that Ross was present during the fraudulent purchases instead
of Lemus. To the extent that these witnesses’s testimony might have impeached the
Government’s investigation, the court allowed Ross to subpoena multiple law
enforcement officers in addition to those called by the prosecution in order to present
that argument. See United States v. Cannon, 475 F.3d 1013, 1022-23 (8th Cir. 2007)
(finding no denial of compulsory process when intended witness’s testimony would have
been cumulative). Indeed, the court allowed Ross to subpoena thirty of the 104
witnesses he requested and to question each of the witnesses called by the Government.
Ross has not pointed to any authority to support his claim that the failure of the court to
authorize subpoenas under these facts prevented him from presenting “an adequate
defense.” For these reasons, we conclude that the district court did not abuse its
discretion in refusing to issue the two subpoenas.
Nos. 09-1852/1860          United States v. Ross, et al.                                         Page 23


E. Judicial bias against Ross

         Ross’s fifth issue presented is that his Sixth Amendment right to a fair trial was
violated by “the apparent bias of the trial judge” in making several interruptions during
Ross’s cross-examinations which “were often demeaning, sarcastic, and in a few
instances, hostile.” The examples offered by Ross consist mostly of terse statements
suggesting that Ross was asking a question which had already been answered.5 This
Court generally reviews a trial court’s purportedly biased conduct for plain error when
the defendant does not make a contemporaneous objection. United States v. Hynes,
467 F.3d 951, 957-58 (6th Cir. 2006).6

         “Judicial misconduct is found where the judge’s remarks clearly indicate a
hostility to one of the parties, or an unwarranted prejudgment of the merits of the case,
or an alignment on the part of the Court with one of the parties.” United States v. Blood,
435 F.3d 612, 629 (6th Cir. 2006) (citations and internal quotation marks omitted). Even
sarcastic comments which “could have been phrased more diplomatically” do not
amount to misconduct when they “primarily evidence the judge’s effort to seek
additional information from witnesses and not any prejudice or bias.” Id.; see United
States v. Powers, 500 F.3d 500, 511 (6th Cir. 2007) (“A trial court judge . . . may
interject himself into the trial, speak to counsel, and question witnesses in order to clear
up confusion regarding the evidence or aid in its orderly presentation.”).

         Although the trial court’s comments to Ross certainly suggest some frustration
with Ross’s often redundant and scattered questions throughout the lengthy trial, we
believe these statements in context evidence an attempt to direct Ross’s cross-
examinations to relevant inquiries in recognition of Ross’s lack of trial experience. This
view is supported by the following instruction to the jury during Ross’s closing

         5
          As a representative example, the court replied in response to an “asked and answered” objection
from the Government: “Well, it has been, and the question is argumentative, Mr. Ross. You got an answer.
You didn’t like the answer. You asked it again in an argumentative way and the answer is the same. It’s
been that way for about a week now and it’s not working, so you need to try something else.”
         6
          Although we have implied a lower standard should apply when raising a contemporaneous
objection “would have exacerbated the situation,” id., Ross does not present this argument in his brief and
concedes plain error review.
Nos. 09-1852/1860      United States v. Ross, et al.                             Page 24


argument, without any prompting from Ross, after the prosecutor objected to Ross’s
argument as being outside the evidence:

       Members of the jury, Mr. Ross is entitled to make his arguments to you
       and he is entitled to comment on the evidence. What he says is not
       evidence and what he says is not testimony to you, but he is entitled to
       the respect that all the lawyers are entitled to, and please pay careful
       attention to him as he discusses the evidence in the case.

After a careful review of the record, we find no improper prejudice or bias by the trial
court judge.

F. Improper argument of prosecutor

       Ross’s sixth argument presented and Burston’s fifth is that they were denied a
fair trial by the prosecutor’s improper arguments. This Court reviews only for plain
error because neither defendant objected to any of the prosecutor’s statements during the
trial. United States v. Owens, 426 F.3d 800, 806 (6th Cir. 2005). Plain error results from
prosecutorial misconduct when the prosecutor makes improper comments that are so
flagrant that they “undermine the fundamental fairness of the trial and contribute to a
miscarriage of justice.” United States v. Young, 470 U.S. 1, 16 (1985). In the context
of prosecutorial remarks made to a jury, this Court has developed four factors to
determine if the prosecutor’s comments are so flagrant that they threaten fundamental
fairness: “(1) whether the conduct and remarks of the prosecutor tended to mislead the
jury or prejudice the defendant; (2) whether the conduct or remarks were isolated or
extensive; (3) whether the remarks were deliberately or accidentally made; and
(4) whether the evidence against the defendant was strong.” United States v. Modena,
302 F.3d 626, 635 (6th Cir. 2002) (quoting United States v. Carter, 236 F.3d 777, 783
(6th Cir. 2001)).

       The only argument Burston cites as improper was the following statement in the
prosecutor’s closing argument:

       The second thing that Mr. Lemus told you was that as time went by Mr.
       Burston would also, first, stop by to pick up checks with Mr. Ross, but
       then Mr. Ross sent him to pick up checks. Just like Mr. Ross spilled
Nos. 09-1852/1860       United States v. Ross, et al.                           Page 25


          water on the table and told Mr. Burston to clean it up just now, Mr.
          Burston was involved in this conspiracy and was taking orders from
          Bryan Ross.

The prosecutor’s statement was clearly just a metaphor to sum up his case theory.
Burston cites no authority to demonstrate how such a comment was improper and no
explanation as to how it was “an impermissible attack on Burston’s character.”
Moreover, the court properly instructed the jury that the closing arguments are not
evidence. See United States v. Crosgrove, 637 F.3d 646, 664 (6th Cir. 2011) (noting that
such an instruction “can generally correct” an improper argument). Accordingly we find
no merit to Burston’s allegation of improper argument.

          Ross’s claims of improper argument all stem from comments allegedly not
supported by the evidence. First, Ross argues that the prosecutor improperly implied
that a phone record proved that Ross owned a phone which was used to call one of the
victims. However, the telephone record introduced at trial identified Ross as the owner
of the account associated with that number. Kimberly Beneteau, a victim, testified that
her “caller ID” displayed “313-220-2780” as the originating number of a phone call
regarding the sale of her car. This is the same number which appears as a “subject
number” on the phone record introduced at trial as Exhibit 122 to show Ross’s
ownership. The phone company custodian who authenticated the phone record testified
that he was asked to provide subscriber information for that number, but, when
identifying the exhibit, stated that the document contained subscriber information for a
slightly different number which also appears on the document, “313-220-2151.” Ross
never suggested at trial that the exhibit itself was inaccurate or that the phone number
did not belong to him. Similarly, Ross presents no argument or evidence on appeal that
the exhibit itself was incorrect. Thus, the prosecutor’s argument was supported by the
record.

          Second, Ross argues the prosecutor improperly implied Ross “invented the
scheme” and made thousands of dollars. Although Ross is correct that no witness
testified to the exact amount earned by Ross as opposed to one of his accomplices,
multiple witnesses testified that they had given Ross thousands of dollars after selling
Nos. 09-1852/1860      United States v. Ross, et al.                               Page 26


one or more vehicles. Thus, in light of the co-conspirators’ testimony that Ross
conceived of the scheme, it was a reasonable inference that Ross had in fact pocketed
at least several of the thousands of dollars obtained from the victims.

        Third, Ross argues the prosecutor “improperly appealed to the passions of the
jurors” and contradicted witness testimony when he told the jury that Ross “used and hid
behind his ex-girlfriend Aliska Walton [and put] her up front.” In fact, Walton herself
testified that Ross instructed her to “portray a significant other” of an accomplice as part
of the scheme to mislead victims when negotiating purchases. The statement was a
reasonable inference. Fourth, Ross argues the prosecutor lacked evidentiary support to
tell the jury that Ross involved Burston in the scheme because Burston “agreed to do
[Ross’s] bidding.” However, there was ample testimony from the co-conspirators that
Burston participated in the scheme and followed Ross’s instructions. Finally, Ross
argues that the prosecutor falsely implied that Dewayne Eli was incarcerated as a result
of his role in Ross’s scheme. However, we agree with the Government that this fact was
presented through the testimony of two different witnesses. Thus, we find no merit to
each of Ross’s allegations of improper argument.

G. Discovery violations

        Ross’s seventh issue presented is that he was denied a fair trial as a result of the
Government’s suppression of exculpatory evidence in violation of Brady v. Maryland,
373 U.S. 83, 87 (1963). “[T]here is some confusion in this circuit with respect to the
appropriate standard of review to apply to the denial of a motion for a new trial based
on Brady violations.” United States v. Douglas, 634 F.3d 852, 860 (6th Cir. 2011)
(alteration in original) (quoting United States v. Heriot, 496 F.3d 601, 605 (6th Cir.
2007)). We need not decide between the two standards because the result is the same
under either.

        Brady violations have three elements: “[1] [t]he evidence at issue must be
favorable to the accused, either because it is exculpatory, or because it is impeaching;
[2] that evidence must have been suppressed by the State, either willfully or
inadvertently; and [3] prejudice must have ensued.” Strickler v. Greene, 527 U.S. 263,
Nos. 09-1852/1860      United States v. Ross, et al.                             Page 27


281-82 (1999). To establish prejudice, “the nondisclosure [must have been] so serious
that there is a reasonable probability that the suppressed evidence would have produced
a different verdict.” Id. at 281.

       Ross’s first allegation—that he was not provided with records for his telephone
number—relies upon the same inadvertent misstatement by the records custodian
referenced in the previous section. However, the exhibit on its face clearly states that
the phone number that was identified by the victim was owned by Ross. Ross’s next
allegation is that the Government failed to provide him with subpoenas and telephone
records for numbers linked to two co-conspirators. Ross asserts that these records would
show that the other co-conspirators were calling each other—but not him—which would
have enabled him to impeach witnesses about their involvement and help prove his
defense that he was not behind the scheme. However, the prosecutor told the court that
subpoenas drafted by state authorities for the two phone numbers were never actually
executed, meaning that no records were obtained nor were any suppressed. Moreover,
Ross cannot demonstrate prejudice because there is no evidence that the records would
have revealed the facts he alleges. Even if they did, the prosecution’s theory was that
Ross instructed several of the co-conspirators to act on his behalf to conceal his
involvement, so the existence of activity beyond his direct participation would not have
meant he was innocent of the charges for which he was convicted.

       Third, Ross alleges that the Government “unfairly surprised” him at trial by
failing to provide him with any information regarding witness Djanada Montgomery
until immediately before her testimony, including the fact that she was going to discuss
a description of an occasion in which Ross purportedly searched her person for a
recording device. His fourth allegation is that the Government did not disclose before
trial that witness Gabriel Lemus had made several corrections to the investigator’s
interview notes and Ross did not learn of this fact until the prosecutor asked Lemus
about it during his testimony. Neither of these “unfair surprise” claims create reversible
error because this Court has held that “[a]ny disadvantage that a defendant might suffer
because of the tardiness of impeachment material can be cured by asking for a recess.”
Nos. 09-1852/1860      United States v. Ross, et al.                              Page 28


United States v. Crayton, 357 F.3d 560, 569 (6th Cir. 2004). As in Crayton, Ross cross-
examined the witnesses regarding the “new” information, and it is “difficult to imagine
that the jury would have reached a different result” had Ross been given the information
sooner. Id. Thus, to whatever extent the Government should have produced the
information at an earlier time, there was no violation of Ross’s constitutional rights
under Brady. See id.

       Finally, Ross asserts that the “Government produced three boxes of discovery
just three days before trial was to begin . . . in bad faith.” The record reflects that the
local sheriff’s department presented the U.S. Attorney’s office with the documents and
records—the existence of which was previously unknown to the prosecutor—on
November 20, 2008, and that, immediately upon receipt, the prosecutor contacted the
defense teams of both co-defendants and requested a pre-trial conference with the judge
later that day. Ross had requested several of the documents contained therein on
previous occasions. The trial date was continued multiple times over a two-month span
in order to give the parties a chance to review the materials.

       Ross cannot prevail on this claim because “Brady generally does not apply to
delayed disclosure of exculpatory information, but only to a complete failure to
disclose.” United States v. Davis, 306 F.3d 398, 421 (6th Cir. 2002) (citation omitted).
“[E]ven tardy disclosures of Brady material do not violate the defendant’s constitutional
rights unless he can demonstrate the delay denied him a constitutionally fair trial.”
Farrell v. United States, 162 F. App’x 419, 424 (6th Cir. 2006) (citing Davis, 306 F.3d
at 421)). Ross was not denied a fair trial because the prosecution was equally
disadvantaged by the late disclosure and both sides had several weeks to review the
material.

H. Ineffective assistance of counsel

       Ross’s eighth and Burston’s second issue presented is that they were denied
effective assistance of counsel. Ross’s claim, assuming his waiver of counsel is upheld
upon remand, may be easily discarded because “a defendant cannot waive his right to
counsel and then complain about the quality of his own defense.” Wilson v. Parker, 515
Nos. 09-1852/1860      United States v. Ross, et al.                              Page 29
F.3d 682, 696 (6th Cir. 2008); see also Holmes v. United States, 281 F. App’x 475, 480-
81 (6th Cir. 2008) (applying Wilson to direct criminal appeal). To the extent his standby
counsel was deficient, Ross “merely suffered the consequences of his decision to
proceed pro se.” Wilson, 515 F.3d at 697.

       Burston did not waive his right to counsel and bases his ineffective assistance
claim on a combination of Ross’s conduct at trial and three errors by his trial counsel:
(1) failure to move for a severance, (2) failure to ensure that an exhibit was available to
the jury, and (3) failure to make an opening statement. However, “[i]neffective
assistance claims are more properly raised in a post-conviction proceeding brought
pursuant to 28 U.S.C. § 2255, where the record regarding counsel's performance can be
developed in more detail. . . . This Court typically will not review a claim of ineffective
assistance on direct appeal except in rare cases where the error is apparent from the
existing record.” United States v. Lopez-Medina, 461 F.3d 724, 737 (6th Cir. 2006)
(citation omitted).

       Although this Court has not explained exactly when an error is sufficiently
apparent, our ability to review ineffective assistance claims on direct appeal appears to
depend on whether there are any factual issues which could be resolved best by the
district court. Compare United States v. Meeker, 411 F.3d 736, 749 (6th Cir. 2005)
(declining review when court “can imagine several reasons” why trial counsel did not
request continuance), with United States v. Lewis, 605 F.3d 395, 400 (6th Cir. 2010)
(reviewing when trial counsel “provided his reasons” for declining to file motion and
district court “clearly indicated how it would have ruled” had motion been filed).
Burston argues this is a “rare case” fit for direct review because it “prevents a novel
question of law and forms the perfect storm under Strickland” due to the combination
of Ross’s prejudicial conduct during his self-representation and the deficiency of
Burston’s own trial counsel. We believe that the presentation of a novel legal question
makes it more necessary to ensure the record is sufficiently developed before reaching
an answer. Because further exploration and findings of facts would be helpful for
resolving these claims, we decline to consider Burston’s ineffective assistance arguments
Nos. 09-1852/1860      United States v. Ross, et al.                             Page 30


on direct appeal but “observe that he is free to raise the issue in a postconviction
proceeding under 28 U.S.C. § 2255 where a more complete factual record may be
developed.” Meeker, 411 F.3d at 749. We will, however, consider Burston’s complaints
about Ross’s trial conduct as a stand-alone due process claim. See infra Part II.K.

I. Sufficiency of the evidence

       Ross’s ninth and Burston’s sixth issue presented is that there was insufficient
evidence to prove their guilt. A sufficiency of the evidence claim is a “steep climb” in
which the defendants must show that, after construing the evidence in favor of the
Government, no rational trier of fact could have found the essential elements of a crime
beyond a reasonable doubt. United States v. Stafford, 639 F.3d 270, 273 (6th Cir. 2011)
(citations and internal quotation marks omitted).

       Burston’s entire sufficiency of the evidence argument is: “The pervasiveness of
the evidence suggested that the jury should find an agreement of any kind to satisfy that
element of the conspiracy. Burston’s association with Ross, without more, was
insufficient to prove him guilty.” To the contrary, we believe there was ample evidence
in the form of testimony by several accomplices that Burston participated in the
conspiracy by relaying information about the checks and assisting with the sale and
resale of multiple vehicles. In particular, a check bearing Burston’s fingerprint and the
testimony of Dennis Goode established that Burston personally cashed a check from a
car dealer obtained by Ross upon reselling one of the vehicles.

       Ross attacks the sufficiency of the evidence for his convictions on multiple
grounds. He argues that, with respect to the conspiracy count, “the testimony of all the
witnesses was so inconsistent and so inherently incredible that no rational trier of fact
could find him guilty.” As with Burston, however, there was ample witness testimony
to support the conspiracy conviction, and this Court may not retrospectively assess the
credibility of witnesses. United States v. Henderson, 626 F.3d 326, 341 (6th Cir. 2010).
Ross next challenges the sufficiency of the evidence as to the transaction in the second
count of the indictment because there was “no evidentiary connection” between a phone
number on a victim’s phone and Ross. However, as discussed supra in Parts II.F-G, the
Nos. 09-1852/1860      United States v. Ross, et al.                             Page 31


telephone record introduced at trial clearly identifies Ross as the owner of the account
associated with that number.

       Ross also argues that one of the “overt acts” in the conspiracy count of the
indictment specified that he gave three counterfeit checks to “the owner” of a 1993
Chevrolet Corvette, and that this language “modified” substantive counts five, six, and
seven, which charged Ross for uttering each of the checks without reference to “the
owner.” Because the victim who received the bad checks was not the “titled owner of
the Corvette” and only had “possession if it to sell for a friend,” Ross asserts that his
convictions on those counts should be reversed. However, Ross cites no authority to
support the proposition that the terms of one count in an indictment can “modify” the
evidence required to prove a separate count, nor are we aware of any. Conspiracy and
counterfeiting are entirely separate offenses, see United States v. Kelly, 204 F.3d 652,
656 (6th Cir. 2000), and Ross does not dispute that the Government proved the
substantive counts as charged.

       Finally, Ross argues that Burston’s acquittal on the substantive charge in count
three means that there was insufficient evidence to convict Ross of the same charge,
since he “could not have given a check to someone not involved.” This claim is without
merit because “inconsistent verdicts are generally held not to be reviewable.” United
States v. Lawrence, 555 F.3d 254, 261-62 (6th Cir. 2009) (citing United States v. Powell,
469 U.S. 57, 65 (1984)). Moreover, the verdicts are not necessarily inconsistent because
the jury could have found that Ross completed that particular transaction with another
co-conspirator or at least had a reasonable doubt as to whether Burston was the
accomplice with whom Ross carried out the act.

J. Unreasonableness of sentencing enhancements

       Ross’s tenth issue presented is that his sentence was unreasonable because the
court erred in applying certain guidelines enhancements. The district court did not ask
the Bostic question during the sentencing hearing. See United States v. Bostic, 371 F.3d
865, 872-73 (6th Cir. 2004).        Thus, we review the district court’s sentencing
determination for reasonableness under a deferential abuse-of-discretion standard rather
Nos. 09-1852/1860      United States v. Ross, et al.                               Page 32


than plain error. United States v. Chiolo, 643 F.3d 177, 180 n.1 (6th Cir. 2011).
Sentencing factors are to be determined by a preponderance of the evidence. United
States v. Miller, 161 F.3d 977, 984 (6th Cir. 1998).

        Each of the four errors asserted by Ross in this claim is that the court lacked a
sufficient factual basis to apply the sentencing enhancements. However, we agree with
the Government that there was an adequate factual basis in the record to support each
enhancement. The court was justified in applying the obstruction enhancement because
of Ross’s continued attempts to get his appointed counsel removed. The leadership
enhancement was justified by the testimony of multiple witnesses that Ross created and
orchestrated the scheme. The enhancement for ten or more victims was supported by
evidence that fifteen victims had suffered pecuniary losses. Finally, the enhancement
for loss amount was also supported by evidence which, contrary to Ross’s argument, did
not have to be supported by the testimony of witnesses at trial so long as the “evidence
has sufficient or minimally adequate indicia of reliability and the defendant has an
opportunity to rebut such evidence that he perceives is erroneous.” United States v.
Christman, 509 F.3d 299, 305 (6th Cir. 2007). We find no abuse of discretion regarding
the sentencing enhancements.

K. Impact of Ross’s conduct on Burston’s right to a fair trial

        Burston’s first issue presented is that the “cumulative effect of the aberrant trial
conduct” of Ross deprived him of a fair trial, in violation of his right to due process.
Burston’s argument is, in short: “Although Bryan Ross may have had a right to act as
his own attorney, he had no right to doom the defense of his codefendant.” The
Government responds that only a violation of cumulative errors creates a due process
violation, and no actual errors with respect to Burston occurred as a result of Ross’s self-
representation. Burston concedes that his failure to object at trial to Ross’s statements
means that this Court reviews only for plain error. Fed. R. Crim. P. 52(b); United States
v. Moore, 240 F. App’x 699, 711 (6th Cir. 2007).
Nos. 09-1852/1860      United States v. Ross, et al.                               Page 33


        Rule 8(b) of the Federal Rules of Criminal Procedure provides that defendants
may be indicted together “if they are alleged to have participated in the same act or
transaction, or in the same series of acts or transactions, constituting an offense or
offenses.” In turn, Rule 14(a) permits a district court to grant severance if joinder
“appears to prejudice a defendant or the government.” “[A]s a general rule, persons
jointly indicted should be tried together.” United States v. Driver, 535 F.3d 424, 427
(6th Cir. 2008) (citation and internal quotation marks omitted). The Supreme Court has
stated that “a district court should grant a severance under Rule 14 only if there is a
serious risk that a joint trial would compromise a specific trial right of one of the
defendants, or prevent the jury from making a reliable judgment about guilt or
innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993). Even where the risk of
prejudice is high, “less drastic measures, such as limiting instructions, often will suffice
to cure any risk of prejudice.” Id. at 534. Indeed, “[a] request for severance should be
denied if a jury can properly compartmentalize the evidence as it relates to the
appropriate defendants.” Driver, 535 F.3d at 427 (citation and internal quotation marks
omitted). Thus, to prevail on his severance argument, Burston must show “compelling,
specific, and actual prejudice from [the] court’s refusal to grant the motion to sever.”
Id. (citation and internal quotation marks omitted).

        Burston has not identified any specific prejudice he suffered as a result of Ross’s
self-representation. Although Ross may have done a poor job and even, as the trial judge
suggested, “unwittingly incriminat[ed]” himself, Burston does not point to any particular
statements made by Ross that incriminate Burston or suggest any activity between them.
See United States v. Atcheson, 94 F.3d 1237, 1244 (9th Cir. 1996) (finding no unfair
prejudice when co-defendant’s defense incriminated only himself). Moreover, this Court
has held that argument made by a co-defendant’s attorney during opening and closing
statements do not provide an evidentiary basis for severance because “[t]hat argument
was not evidence.” United States v. Davis, 170 F.3d 617, 621 (6th Cir. 1999). Here,
Ross did not testify and the trial court provided the jury with instructions that “[t]he
statements and arguments of the lawyers and Mr. Ross are not evidence. Their questions
to the witnesses, arguments and statements are not . . . made under oath [and] are not
Nos. 09-1852/1860      United States v. Ross, et al.                              Page 34


evidence.” The court added that any objections made by the “lawyers for both sides and
Mr. Ross” should not be held “against either side.” The court also instructed the jury in
the middle of Ross’s closing argument that “[w]hat [Ross] says is not evidence and what
he says is not testimony to you.” Accordingly, the jury was appropriately instructed that
anything Ross did or said should not be used to convict Burston. See United States v.
Mikolajczyk, 137 F.3d 237, 241-42 (5th Cir. 1998) (holding that a jury instruction
alleviated prejudice resulting from sudden disappearance of co-defendant mid-trial). We
find that Ross’s conduct did not unconstitutionally deprive Burston of a fair trial.

L. Admission of photocopy of check into evidence

        Burston’s third issue presented is that the trial court erred in admitting Exhibit
125, a photocopy of a check which bore an inked fingerprint that the bank required him
to produce before cashing the check. The only legal basis Burston cites in his brief for
this argument is Federal Rule of Evidence 1003, which now provides: “A duplicate is
admissible to the same extent as the original unless . . . the circumstances make it unfair
to admit the duplicate.” Burston argues that unfairness stems from the fact the
“destruction of the original prevented Burston from having the check analyzed to
determine whether he had personally handled the check, thereby leaving latent
fingerprints on it.”

        Although Burston’s attorney did not specifically object to the check based on
Rule 1003, he did make a general objection to the authenticity of the check under the
“best evidence” rule. Accordingly, we review the district court’s evidentiary ruling for
abuse of discretion. United States v. Boyd, 640 F.3d 657, 668 (6th Cir. 2011). Burston
does not cite, nor have we been able to find, a single case in which this Court excluded
a copy of a document under Rule 1003. We do not believe this should be the first. Even
if Burston’s latent fingerprints were somehow not on the original check (or if someone
else’s were), he makes no showing that the inked fingerprint was fraudulent or could not
have been fairly matched to him. See United States v. Rose, 522 F.3d 710, 715 (6th Cir.
2008). Moreover, Burston’s accomplice, Dennis Goode, testified that he saw Burston
Nos. 09-1852/1860      United States v. Ross, et al.                            Page 35


obtain the check and then submit the inked fingerprint before attempting to cash it. The
district court did not abuse its discretion in admitting a photocopy of the check.

                                 III. CONCLUSION

       For the reasons stated above, we AFFIRM Burston’s conviction. We REMAND
for an evidentiary hearing to determine whether Ross was unconstitutionally deprived
of representation during his competency hearing. If the district court determines that
Ross was not unconstitutionally deprived of counsel, his conviction and sentence are
affirmed. Otherwise, his conviction and sentence are vacated.
Nos. 09-1852/1860      United States v. Ross, et al.                              Page 36


            __________________________________________________

             CONCURRING IN PART AND DISSENTING IN PART
            __________________________________________________

       BOGGS, Circuit Judge, concurring in part and dissenting in part. I concur in all
of the majority opinion in this case with the exception of Section II.A. 2, pages 8–12.
I cannot agree with a holding that would effectively oblige a trial court, before holding
a cautionary inquiry into the defendant’s continued competence to stand trial, to overrule
a prior decision that the defendant is competent to waive representation. Such a rule will
raise the legal and practical costs of the diligent pursuit of a trial judge’s ongoing duty
to ensure the defendant’s competence and is generally contradictory, confusing, and
unhelpful. I therefore respectfully dissent.

       My reasoning rests on a careful examination of the sequence of events in the trial
proceedings, in which Ross’s mental capacity was always a lurking issue. As the court
properly points out at page 2, Ross had “exhibited bizarre and paranoid behavior which
led to the withdrawal of three court-appointed attorneys.” Nevertheless, when Ross
invoked his constitutional right to self-representation, the court ultimately undertook a
careful and proper inquiry into Ross’s knowledge and ability to represent himself, and
granted his motion, with the appointment of standby counsel.

       Later, out of an abundance of caution, the trial court held a competency hearing,
without full-time counsel for Ross, and again found him competent to stand trial and
represent himself. Significantly, the court did not alter in any way its prior judgment
that Ross was capable of an intelligent and voluntary waiver of his right to counsel.
Though Ross now also challenges this judgment, the lead opinion, at pages 4–8,
correctly holds that the trial court did not err in finding Ross competent. At this initial
hearing, Ross’s ability to make a voluntary and intelligent waiver of his right to counsel
and his competence to defend himself were both at issue. It would make no sense to
permit him to waive counsel and represent himself if he were indeed incompetent to
represent himself.
Nos. 09-1852/1860       United States v. Ross, et al.                               Page 37


        The court may be right, and probably is, in stating at page 9 that there is a lower
threshold for the competence to waive counsel than for the competence to represent
oneself. But if the trial court did not err in allowing Ross to proceed without counsel in
the initial determination of whether he was able to waive counsel and represent himself,
I find it hard to see why there should be a rigid rule that a trial court must first appoint
full-time counsel, thus potentially upsetting the rapport with the defendant that may have
been established, before the court can undertake any further steps to satisfy itself that
nothing that has happened during trial should upset the judgments earlier made. In other
words, if counsel is now required, at a later stage in the proceeding, it is difficult for me
to see why, by the court’s reasoning, it should not equally have been required at the
initial determination, when Ross’s mental state was certainly in issue and the court had
significant evidence before it that Ross’s mental state could be questionable.

        In addition to what seems to me to be the questionable logical basis for the
court’s opinion on this point, I believe it also creates practical difficulties for the
conscientious trial judge, and I see nothing in the record (or even in the court’s opinion)
to suggest that this trial judge was not conscientious. Today’s ruling means that a trial
judge may well be understandably reluctant—especially in marginal cases—to have any
type of proceeding focusing on a defendant’s competence to represent himself once
that judgment has initially been made.

        The trial judge here did what seems to me to be a sensible thing in taking
additional evidence, but in not effectively prejudging the outcome by telling the
defendant that he must stand aside and allow himself to be represented by counsel that
he does not want. Such interposition by the judge may well make it more difficult for
the defendant to carry out his own representation, under the dynamic circumstances of
a trial proceeding.

        This is not to say that there may not be circumstances in which a judge should
follow the course now required by this opinion. However, I believe that such judgments
are better made by the trial judge, who has all the circumstances before him or her. If
such a judgment is made unreasonably, the merits of that decision could ultimately be
Nos. 09-1852/1860      United States v. Ross, et al.                               Page 38


reviewed. But today’s decision is a recipe for less-informed judges and more difficult
judicial review. Had the court not granted any additional hearing, it seems plausible that
we would have been more reluctant to reverse a sub silentio holding that no further
inquiry was necessary. From the record as presented, there is no strong indication that
Ross’s condition at the time of the allegedly flawed hearing, as troublesome and at times
bizarre as it was, significantly differed from the behavior that he had displayed at various
points earlier in the proceedings. Thus, in effect, no good deed goes unpunished: the
trial court’s judgment is upset precisely because the judge saw a potential problem and
wished to satisfy himself that the trial could properly proceed with the defendant’s
chosen method of representation. I would thus affirm on this point, as well as on all the
other points, on which I agree with the court’s opinion.